Citation Nr: 0105703	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This appeal arises from a November 1999 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that 
determined that claims for service connection for hearing 
loss, for tinnitus, and for Meniere's disease were not well 
grounded.


REMAND

The Board of Veterans' Appeals (Board) is of the opinion that 
this case must be remanded for readjudication consistent with 
this decision.

In its November 1999 decision, the RO determined that the 
veteran's service connection claims were not well grounded.  
However, during the pendency of this appeal, the United 
States Congress revised the statutory scheme governing the 
filing of claims and applications for benefits and eliminated 
the concept of a well grounded claim while amplifying the 
duty to assist claimants.

Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. §§ 
5103A, 5107) (Veterans Claims Assistance Act).  The sum total 
of the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and VA's duty to assist 
has been amplified.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claim.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.

The RO sought to obtain the veteran's service medical 
records.  However, it does not appear that the RO received a 
reply from the National Personnel Records Center, let alone 
the veteran's service medical records.  On remand, the RO 
must again seek to obtain the veteran's service medical 
records.  If ultimately unable to obtain these records, the 
RO must explain why those records are unavailable.  

The veteran has submitted a June 1999 letter from a treating 
physician in support of his claim that he currently has 
hearing loss that "is likely, at least in part, caused by 
his experience in the armed services."  On remand, the RO 
must schedule the veteran for a complete and thorough 
Department of Veterans Affairs (VA) examination to assess the 
current severity and etiology of his hearing loss, his 
tinnitus, and his Meniere's disease.  Specifically, the 
examining VA physician should obtain from the veteran a 
history of his noise exposure before, during, and after his 
active service and should comment on the veteran's claim that 
he currently has hearing loss, tinnitus, and Meniere's 
disease as a result of exposure to acoustic trauma during his 
active service.  

The veteran is also claiming that he suffered acoustic trauma 
as a result of combat service and that the acoustic trauma.  
On remand, the RO must consider the statutory and regulatory 
provisions that are applicable to evidence submitted by 
combat veterans.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must obtain the veteran's 
service medical records.  If ultimately 
unable to obtain these records, the RO 
must set forth an explanation of the 
reason for their unavailability.  If 
the RO is unable to obtain any records, 
the RO must then notify the veteran of 
the efforts it took to obtain any 
records, the reasons for any inability 
to obtain such records, and any further 
action to be taken.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).

2.  The RO must then schedule the 
veteran for the conduct of a complete 
and thorough VA examination to assess 
the current nature and severity of his 
hearing loss, his tinnitus, and his 
Meniere's disease.  The examination 
must also address the etiology of the 
veteran's claimed disabilities.  All 
pertinent examinations should be 
conducted at this time.  The examining 
VA physician should review the 
veteran's claims folder and should 
express an opinion as to the etiology 
of the veteran's hearing loss, 
tinnitus, and Meniere's disease.  Upon 
reviewing the claims folder, the 
examining VA physician should address 
and assess any statements of etiology 
that are of record. 

3.  The RO must consider and, if 
necessary, apply the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (2000) that are 
applicable to combat veterans.  

4.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 3(a), 4 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following completion of the above 
development, the RO should review the 
entire evidentiary record in order to 
determine whether the veteran's claims 
for service connection for hearing loss, 
tinnitus, and Meniere's disease may be 
granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case.  
The case should thereafter be returned 
to the Board for further review, as 
appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




